     2:18-cv-03326-RMG          Date Filed 04/16/19      Entry Number 255       Page 1 of 3




                             UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION


 SOUTH CAROLINA COASTAL                        )
                                                   Civ. No. 2:18-cv-3326-RMG
 CONSERVATION LEAGUE, et al.,                  )
                                               )
                                                   (Consolidated with 2:18-cv-3327-RMG)
                 Plaintiffs,                   )
                                               )
                                                   FEDERAL DEFENDANTS’ NOTICE RE:
                         v.                    )
                                                   MOTION AND MEMORANDUM OF LAW
                                               )
                                                   IN SUPPORT OF LEAVE FOR THE
 WILBUR ROSS, in his official capacity         )
                                                   NORTH CAROLINA TOWNS OF OAK
 as the Secretary of Commerce, et al.,         )
                                                   ISLAND, CASWELL BEACH, AND
                                               )
                                                   SUNSET BEACH TO FILE AN AMICUS
                 Defendants.                   )
                                                   CURIAE BRIEF
                                               )

         Federal Defendants take no position on the Motion for Leave for the North Carolina

Towns of Oak Island, Caswell Beach, and Sunset Beach to File an Amicus Curiae Brief. Should

the Court grant the motion and allow the proposed amici to file the proposed brief that is

attached to their motion, Federal Defendants will promptly file a response to the amicus curiae

brief.

         Respectfully submitted this 16th day of April, 2019.

                                              JEAN E. WILLIAMS
                                              Deputy Assistant Attorney General
                                              Environment & Natural Resources Division
                                              SETH M. BARSKY, Chief
                                              MEREDITH L. FLAX, Assistant Chief

                                              By: /s/ Alison C. Finnegan
                                              ALISON C. FINNEGAN, Trial Attorney
                                              JONELLE DILLEY, Trial Attorney
                                              U.S. Department of Justice
                                              Environment & Natural Resources Division
                                              Wildlife & Marine Resources Section
                                              Ben Franklin Station, P.O. Box 7611
                                              Washington, D.C. 20044-7611
                                              Tel: (202) 305-0500; Fax: (202) 305-0275
                                              Email: alison.c.finnegan@usdoj.gov



                                                   1
2:18-cv-03326-RMG   Date Filed 04/16/19   Entry Number 255       Page 2 of 3




                               Email: Jonelle.Dilley@usdoj.gov

                               LISA RUSSELL, Chief
                               GUILLERMO MONTERO, Assistant Chief

                               By: /s/ Marissa A. Piropato
                               MARISSA A. PIROPATO
                               Sr. Trial Attorney, MA Bar No. 651630
                               U.S. Department of Justice
                               Environment & Natural Resources Division
                               Natural Resources Section
                               Ben Franklin Station, P.O. Box 7611
                               Washington, D.C. 20044-7611
                               Tel ǀ (202) 305-0470
                               Fax ǀ (202) 305-0506
                               Email: marissa.piropato@usdoj.gov




                                  2
     2:18-cv-03326-RMG           Date Filed 04/16/19     Entry Number 255        Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I hereby certify that on April 16, 2019, I electronically filed the foregoing Federal

Defendants’ Notice Re: Motion and Memorandum of Law in Support of Leave for the North

Carolina Towns of Oak Island, Caswell Beach, and Sunset Beach to File an Amicus Curiae Brief

with the Clerk of Court using the CM/ECF system, which will send electronic notification of

such filing to all counsel of record.

                                                        /s/ Alison C. Finnegan
